Citation Nr: 0933440	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a increased initial rating for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling for the 
period from April 30, 2004, to June 10, 2006, as 100 percent 
disabling from June 11, 2006, to July 31, 2006, as 50 percent 
disabling for the period from August 1, 2006, to May 6, 2008, 
and as 70 percent disabling since May 7, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent rating for PTSD, 
effective April 30, 2004.  From June 11, 2006, to July 31, 
2006, a temporary total rating was assigned based on 
hospitalization pursuant to 38 C.F.R. § 4.29.  From August 1, 
2006, to May 6, 2008, the Veteran was in receipt of a 50 
percent disability rating.  In December 2008, the Board 
remanded the claim for additional development.  Thereafter, 
in a June 2009 rating decision, the RO awarded a 70 percent 
rating, effective May 7, 2008.  However, as that grant does 
not represent a total grant of benefits sought on appeal, 
this claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

As a final introductory matter, the Board observes that, in 
the course the Veteran's March 2009 VA examination, it was 
noted he had "applied for an increase in his service-
connected status for PTSD, in particular for individual 
unemployability."  The Board interprets this statement, 
captured in the March 2009 VA examiner's report, as an 
informal claim of entitlement to a total disability rating 
based upon individual unemployability (TDIU), and refers this 
issue to the RO for appropriate action.  Roberson v. 
Principi, 251 F.3d 1378 (2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded a VA psychiatric examination in March 2009 in which 
he reported that he was no longer working due to his 
psychiatric and physical disabilities and was receiving 
Social Security disability benefits for PTSD and arthritis.  
The record thereafter shows that in late June 2009, the 
Veteran submitted a copy of correspondence from the Social 
Security Administration (SSA), dated in October 2006, 
indicating that he was scheduled to undergo an examination 
with a psychologist the following month to assess the current 
severity of his mental condition for the purpose of 
determining his eligibility for Social Security disability 
benefits.  Additionally, the Veteran submitted a copy of a 
December 2006 SSA decision letter informing him that he met 
the medical requirements for Social Security disability 
benefits due to PTSD, depression, and arthritis, effective 
April 15, 2006.  Significantly, however, no other SSA records 
have yet been associated with the Veteran's claims folder.  
Because the November 2006 psychologist's report and all other 
SSA records upon which his award of Social Security 
disability benefits was predicated are directly relevant to 
his PTSD claim, efforts to obtain those outstanding records 
should be made.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Additionally, the Board observes that the Veteran submitted 
the aforementioned SSA correspondence and decision letter 
directly to the Board without a waiver of initial RO review.  
38 C.F.R. §§ 19.37, 20.1304 (2008).  38 C.F.R. §§ 19.37, 
20.1304 (2008).  There has been no RO readjudication in light 
of that new evidence.  Nor has another supplemental statement 
of the case been issued reflecting consideration of that 
evidence.  The Board cannot consider that additional evidence 
without first remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration or obtaining the 
Veteran's waiver.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, to ensure that VA has met its duty to assist and 
to ensure full compliance with due process requirements, the 
Board finds that on remand the issue on appeal should be 
reviewed with consideration of all evidence received since 
the issuance of the June 2009 supplemental statement of the 
case.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

2.  After obtaining the above records and 
ensuring any other necessary development 
has been completed, readjudicate the 
Veteran's claim for initial increased 
ratings for his PTSD.  If any aspect of 
the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

